Citation Nr: 0836218	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left thigh 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1993 to 
November 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied entitlement to service connection for 
a right knee sprain and a hamstring tear of the left thigh.  

The veteran testified at a Board video-conference hearing at 
the RO before the undersigned Veteran's Law Judge in August 
2008.  A transcript of the hearing is of record.  

The issues have been re-characterized to comport to the 
evidence of record.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a left thigh disability.


CONCLUSION OF LAW

A left thigh disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005, and post-adjudication notice by 
letters dated in September 2005 and March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  
No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for a left thigh disability is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

A medical examination was not provided regarding the 
existence of the claimed left thigh disability.  VA's duty to 
assist doctrine does not require that the veteran be afforded 
a medical examination, however, because there is no competent 
evidence that the claimed disability currently exist.  See, 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c) (2007).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for left thigh 
disability.  At her August 2008 hearing the veteran testified 
that she was training and heard a pop her in leg.  She 
testified that she injured her left thigh at the same time 
she injured her knee.  She went to the emergency room and was 
told she pulled her meniscus, but eventually was told that 
she had a small tear in her hamstring.  Furthermore, the 
veteran testified that she cannot extend her leg all the way 
and has a lump in her hamstring.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show a present 
diagnosis related to the veteran's left thigh.  SMRs dated in 
February 2004 note that the veteran was running and felt a 
pop in her left thigh.  An assessment of a muscle strain 
(hamstring) was given.  A medication was prescribed and an 
ice pack was used on the affected area.  The veteran was 
instructed not to run for four weeks.  A retention 
examination dated in April 2004 notes that clinical 
examination revealed that the veteran's lower extremities 
were normal.  Magnetic resonance imaging (MRI) was conducted 
in August 2004, and was noted to show contusions of condyles, 
anterior and posterior, on medial side, and the treating 
clinician noted the veteran had a contusion of the medial 
condyle of the left knee.  

During a December 2004 Naval reserve medical examination the 
veteran reported that she did not then have, nor has she ever 
had, impaired use of her legs.  She did report that she had 
knee trouble.  There is no other medical evidence of record, 
including VA treatment records, which indicate any treatment 
for, diagnoses related to, or even complaints of, a left 
thigh condition or pain. 

A VA general medical examination was conducted in April 2005.  
The examiner noted that he reviewed the veteran's claim file 
and that the veteran was seen for a knee sprain and shin 
splints.  The examiner noted that the veteran reported that 
she was running in August 2004 and heard a pop in her left 
leg.  Initially they thought she had a meniscal tear, 
however, an MRI showed a tear in the hamstring.  He then 
noted that the veteran was treated conservatively and 
recovered.  An impression of hamstring tear of the left thigh 
was given.  

The Board finds that the foregoing VA examination report to 
have no probative value as it is merely a recitation of the 
veteran's self-reported and unsubstantiated medical history 
and is based on an inaccurate factual premise.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional).  The August 2004 MRI notes that the veteran 
had a contusion of the medial condyle of the left knee and 
does not indicate that the veteran was diagnosed with a left 
hamstring tear while in service as the veteran related to the 
examiner.  The veteran's SMRs merely note that she had a 
muscle strain of her left hamstring and none of them indicate 
that she had a hamstring tear.  

Furthermore, the April 2005 VA examination report, relative 
to the left thigh, is based entirely on the veteran's 
reported history and did not even include a clinical 
examination of the thigh.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (stating that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.").  The April 2005 examiner noted that the veteran 
was seen for a knee sprain and shin splints.  The examiner 
noted specifically that he conducted a physical examination 
of the veteran's shins and knees.  Thus, the examiner did not 
examine the veteran's left thigh and conducted no tests of it 
before rendering a diagnosis of hamstring tear of the left 
thigh.  

Regardless of the fact that the veteran had a muscle strain 
injury to her left thigh in service, service connection 
cannot be granted if there is no present disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although the veteran is competent to report the symptoms that 
she has experienced, she is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
competent evidence of record, which fails to show any current 
diagnosis of, or treatment for, a left thigh disability.  See 
38 C.F.R. § 3.385 (2007).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a left 
thigh disability is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left thigh disability 
is denied.


REMAND

The veteran seeks service connection for a right knee 
disability.  At her August 2008 hearing she testified that 
she injured her knee in 2003 or 2004 when she was running.  
She then clarified that she considers her right knee 
disability to have resulted from her service-connected left 
knee disability.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247.

A VA examination was conducted in April 2005.  The examiner 
noted the examination pertained to the veteran's claimed knee 
sprain.  Following a physical examination the examiner gave 
the veteran a diagnosis of sprain of the right and left 
knees.

VA treatment records dated in February 2006 note that the 
veteran complained of bilateral knee pain with colder 
weather.  

A VA examination was conducted in April 2006.  The examiner 
noted that the veteran had a diagnosis of bilateral knee 
sprains with normal MRI of the left knee in August 2004 and 
normal bone scan in April 1997.  The examiner also noted that 
the veteran was a no show for an MRI of both knees.  He then 
opined that it is less likely than not that the veteran's 
right knee condition is related to her left knee condition.

SMRs do not indicate that the veteran had any complaints of, 
or treatment for, any type of injury to her right knee in-
service and, based on her testimony at her August 2008 
hearing, it is not clear that the veteran even asserts that 
she injured her right knee in service.  Despite this, the 
Board also notes that the veteran was discharged from active 
duty service on November 30, 2004, and on December 15, 2004, 
it was noted in her Navy Reserve enlistment examination that 
she complained of knee trouble.  Approximately six months 
after service, at her April 2005 VA examination, she was 
given a diagnosis of a sprain of the right knee, which, as 
indicated above, was not present during the veteran's active 
service.

Given that there is medical evidence indicating that the 
veteran complained of knee pain within one month of her 
discharge from active service and was diagnosed with a right 
knee disability within six months of discharge, with no 
evidence of any catastrophic event during those six months, 
the Board finds that a VA medical examination addressing the 
etiology of the veteran's claimed right knee disability 
should be provided to determine if service connection is 
warranted on a direct basis.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); See also U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (20 07).  

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current right knee 
disability.  The examiner should conduct a 
thorough examination of the veteran's 
right knee and diagnose any disabilities 
found.  As to any disability identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the disability had its onset in, or 
is otherwise related to, service.  A 
complete rationale must be provided for 
all opinions.  The examiner need not 
provide an opinion regarding whether any 
right knee disability found is secondary 
to the veteran's service-connected left 
knee disability.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address the fact 
that the veteran was diagnosed with a 
right knee sprain in April 2005, which was 
shortly after the veteran left active 
service.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


